       Case 2:20-cv-00015-BMM Document 68 Filed 04/27/21 Page 1 of 12



                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                               BUTTE DIVISION


 STATE FARM MUTUAL                                   CV 20-15-BU-BMM
 AUTOMOBILE INSURANCE
 COMPANY,
                                                            ORDER
              Plaintiff,

        vs.

 TRIPLE L, INC., et al.,

              Defendants.


      Plaintiff State Farm Mutual Automobile Insurance Company (“State Farm”)

filed this declaratory judgment action to determine coverage under a commercial

automobile insurance policy that State Farm issued to Defendant Triple L, LLC

(“Triple L”). Doc. 1. State Farm and Triple L have filed cross motions for summary

judgment. Doc. 33 & 37. The Court held a hearing on February 17, 2021. Doc. 60.

BACKGROUND.

      Triple L maintains several contracts with the United States Postal Service

(“USPS”) to deliver mail to rural areas near East Glacier, Montana. Doc. 34 at 8.

The exact arrangement by which Triple L satisfies its contractual obligations proves

complicated. Triple L owns no delivery trucks and claims to employ no drivers.




                                         1
       Case 2:20-cv-00015-BMM Document 68 Filed 04/27/21 Page 2 of 12



Triple L claims instead that it obtains all of the necessary delivery trucks and drivers

from third parties. Doc. 1 at 2.

      Penske, LLC.

      Triple L leases all of its delivery trucks from Penske, LLC (“Penske”).

Triple L maintains a commercial automobile insurance policy (No. 051219-A23-

26B) (“policy”) with State Farm to insure all of the trucks leased from Penske.

Doc. 35 at 2. The policy states that State Farm will pay damages for which Triple L

has become legally obligated to pay because of bodily injuries to others caused by

an accident that involves a leased Penske truck. Id. The policy includes several

coverage exclusions. Id. The employee exclusion bars coverage of damages for

bodily injury to Triple L’s employees that arises out of that employee’s employment.

Id. at 3. The workers’ compensation exclusion bars coverage of damages for bodily

injury that would otherwise be covered by a workers’ compensation policy. Doc. 34

at 26−27.

      Phoenix, LLC.

      Triple L obtains all of its drivers from Phoenix, R.C.M., Inc. (“Phoenix”).

Doc. 37-1 at 2. Not surprisingly, the exact business arrangment between Triple L

and Phoenix proves complicated. Jeffrey Love and Milka Love are married. Jeffrey

Love serves as president of Triple L. Milka Love serves as the president of Phoenix.

Doc. 35 at 8. Milka Love also serves as secretary/treasurer of Triple L. Id. Both

                                           2
       Case 2:20-cv-00015-BMM Document 68 Filed 04/27/21 Page 3 of 12



Triple L and Phoenix are registered and operated out of the Love’s personal

residence. Id. at 11. Both Triple L and Phoenix are registered with the Montana

Secretary of State under the same email address. Id.

      Historically, Triple L employed directly all the drivers it needed to perform

its USPS contracts. See Doc. 35 at 10. Milka Love formed Phoenix in 2004, and,

shortly afterwards, Triple L transferred all its drivers to Phoenix. Doc. 35 at 9. The

transfer occurred, in part, as a means of avoiding higher the workers’ compensation

rates that resulted from Jeffrey Love getting injured while working for Triple L. Id.

      Underlying Claims.

      On December 7, 2016, John Oeleis allegedly suffered injuries while operating

a tailgate lift on one of Triple L’s leased Penske trucks. Doc. 34 at 9. Oeleis

submitted a claim under Phoenix’s workers’ compensation policy and filed suit

against Triple L and Penske in the Montana Eighteenth Judicial District Court,

Gallatin County. Doc. 1-2. Count I alleges negligence against Triple L. Doc. 34

at 9. Count II alleges that Triple L violated Montana’s Occupational Safety and

Health Act. Id. at 10.

      State Farm issued a reservation of rights letter to Triple L and filed this

declaratory judgment action to determine coverage under the policy. Doc. 1. State

Farm argues that Triple L employs Oelie, and, therefore, his injuries are excluded

under the employee exclusion and the workers’ compensation exclusion. Doc. 34.

                                          3
       Case 2:20-cv-00015-BMM Document 68 Filed 04/27/21 Page 4 of 12



Triple L argues that Phoenix employs Oeleis, and, therefore, his injuries are covered

under the policy. Doc. 41.

STANDARD OF REVIEW.

      The Court will grant summary judgment if “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). Material facts are those which may affect the

outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

dispute as to a material fact proves genuine if there exists sufficient evidence for a

reasonable jury to return a verdict for the nonmoving party. Id. at 248.

ANALYSIS.

      Applicability of the Policy’s Employee Exclusion.

      The policy’s employee exclusion precludes coverage. Doc. 35 at 2. The

applicability of the employee exclusion hinges on whether Oeleis constitutes an

employee of Triple L. The test in Montana for whether an individual qualifies as an

employee asks whether the employer possessed the right to control the details of an

individual’s work. Carlson v. Cain, 664 P.2d 913, 919 (Mont. 1983). The Montana

Supreme Court adopted the control test for determining whether an employer

possessed that right to control. Sharp v. Hoerner Waldorf Corp., 584 P.2d 1298,

1301−02 (Mont. 1978).




                                          4
       Case 2:20-cv-00015-BMM Document 68 Filed 04/27/21 Page 5 of 12



      The control test requires courts to look at the following factors: (1) direct

evidence of a right to control; (2) method of payment; (3) furnishing of equipment;

and, (4) right to fire. Id. at 1301-02. These factors are not considered as parts of a

balancing test; rather, employment status can be determined upon the satisfaction of

any one of these factors. Schrock v. Evans Transfer & Storage, 732 P.2d 848, 851

(Mont. 1987).

             1. Direct Evidence of a Right to Control.

      The first factor of the control test requires the Court to consider direct

evidence in the record of Triple L’s right to control the details of Oeleis’s work. See

Sharp, 584 P.2d at 1301−02. Although the exercise of control would suggest a right

to control, the Court need only consider whether Triple L maintained the right to

control. Walling v. Hardy Constr. 807 P.2d 1335, 1339 (Mont. 1991).

      The record contains strong evidence that Triple L maintained the right to

control the details of Oeleis’s work. See Sharp, 584 P.2d at 1301−02. Triple L’s

contracts with the USPS constitute the best evidence of Triple L’s right to control.

These contracts required Triple L to control the details by which its drivers perform

their deliveries under the USPS contracts. Doc. 35 at 15. Triple L remained

responsible for controlling the schedule, conditions, and terms of its drivers’ work

pursuant to certain contractual requirements and standards. Doc. 35 at 15. This

responsibility included enforcing the schedule on which drivers were to make

                                          5
       Case 2:20-cv-00015-BMM Document 68 Filed 04/27/21 Page 6 of 12



deliveries, including which days certain routes were to be taken and at what time

drivers were to arrive at, and depart from, each stop. Id. Drivers were instructed to

call Triple L if they had any questions about the delivery schedule, the route, or the

equipment. These instructions further indicate the level at which Triple L was

responsible for controlling its drivers. Id. at 22.

      The USPS contracts also required that Triple L ensure that the drivers

conducted and presented themselves in a manner consistent with standards laid out

in the USPS contracts. Doc. 35 at 21. These contractual requirements demonstrate

that Triple L possessed the right to control the details of Oeleis’s work. See Sharp,

584 P.2d at 1301−02.

             2. Method of Payment.

      The second control test factor requires the Court to consider the method by

which Oeleis received payment. See Sharp, 584 P.2d at 1301−02. The record proves

foggy regarding the precise method by which Oeleis received payment. The record

indicates that Phoenix issued paychecks to Oeleis. Doc. 60. If the analysis focused

solely on which entity wrote a person’s paycheck, this factor would suggest that

Oeleis does not qualify as an employee of Triple L. The Court must examine the

broader method by which Oeleis receives payment. See Sharp, 584 P.2d at 1301−02

      Triple L contends that Phoenix pays its drivers’ salaries and then bills Triple L

for the use of its drivers and for a consulting and accounting fee. Doc. 35 at 11. The

                                           6
       Case 2:20-cv-00015-BMM Document 68 Filed 04/27/21 Page 7 of 12



USPS, in turn, reimburses Triple L for certain employee charges related to the

performance of the USPS contracts. Id. The record fails to identify precisely the

services included in this consulting and accounting fees.

      The nature of the business arrangement between Phoenix and Triple L makes

analysis of this factor more difficult. Phoenix maintains no clients other than

Triple L. Doc. 35 at 11. Triple L obtains all its drivers from Phoenix. Id. On paper,

Triple L and Phoenix constitute separate entities. The reality of these entities tells a

different story. Jeffrey Love and Milka Love serve as president of their respective

companies. Milka Love also serves as secretary/treasurer of Triple L. Triple L and

Phoenix are registered with the Montana Secretary of State to the same email address

and the same physical address—the Love’s personal residence. Id. The record

shows that the Loves do not implement any measures through which they seek to

separate the two entities’ business files, personnel records, or payroll information.

Id.

      The record fails to explain whether Triple L and Phoenix even maintain

separate financial accounts. For purposes of analyzing the method by which Oeleis

received payment, however, the Court will presume that Triple L and Phoenix

maintain separate financial accounts. The Court also will consider Triple L and

Phoenix as entirely separate entities, despite the apparent comingling. The Court

must conclude, therefore, that the record does not sufficiently demonstrate that the

                                           7
       Case 2:20-cv-00015-BMM Document 68 Filed 04/27/21 Page 8 of 12



method by which Oeleis received payment indicates an employment relationship

with Triple L. See Sharp, 584 P.2d at 1301−02.

      The Court would have more pause regarding the method of payment analysis

if the record were to indicate that Phoenix charged Triple L exactly the amount

Phoenix pays its drivers. The existence of a consulting and accounting fee suggests,

at least on its face, that Phoenix provides some other service than merely serving as

a shell company by which Triple L pays its drivers. An entity should not escape the

conclusion that the method of payment suggests an employment relationship simply

by first funneling the money through a third party.

             3. Furnishing of Equipment.

      The third factor of the control test requires the Court to examine whether

Triple L furnished Oeleis with equipment to an extent that would suggest an

employment relationship. See Sharp, 584 P.2d at 1301−02. An entity furnishing

valuable equipment strongly suggests an employment relationship. Schrock, 732

P.2d at 851. Triple L furnishes its drivers with all the equipment necessary to

perform the USPS contracts. Doc. 35 at 22. This equipment includes a delivery

truck, a tailgate lift, and other miscellaneous tools. Id. Conversely, the record

suggests that the only training or equipment provided to the drivers by Phoenix are

jointly issued cell phones. Id.




                                         8
       Case 2:20-cv-00015-BMM Document 68 Filed 04/27/21 Page 9 of 12



      The Montana Supreme Court has noted the lack of cases in which an entity

provides an individual with a vehicle and the court determines that the individual

was not an employee. Schrock, 732 P.2d at 851. “Any owner who furnishes

equipment as valuable as a tractor and trailer naturally maintains an interest in its

care and typically will retain a right to supervise its use.” Id. Triple L maintained

some control of the equipment even after assigning it to the drivers. If the drivers’

experienced problems with any of Triple L’s delivery trucks, the drivers were

instructed to report those problems to Triple L, who, in turn, would report those

problems to the leasing company. Doc. 35 at 21−23. Triple L trained all of its

drivers to properly use this equipment. Id. at 23. The fact that Triple L furnished

Oeleis with all the valuable equipment necessary to perform his job strongly

indicates that Oeleis qualifies as an employee of Triple L. Schrock, 732 P.2d at 851.

             4. Right to Fire.

      The fourth factor of the control tests requires the Court to examine whether

Triple L maintained the right to fire Oeleis. See Sharp, 584 P.2d at 1301−02. Triple

L contends that Phoenix retained the sole authority to fire Oeleis. Doc. 37-2. This

argument erroneously ignores that Triple L remained solely responsible for ensuring

that its drivers abided by the requirements and standards of the USPS contracts. Doc.

35 at 18. These contracts required that Triple L ensure that its drivers conduct

themselves safely and in accordance with the standards established by the USPS

                                         9
      Case 2:20-cv-00015-BMM Document 68 Filed 04/27/21 Page 10 of 12



contract. Id. Triple L necessarily must possess the authority to bar Oeleis from

driving for Triple L if Oeleis were to make deliveries or conduct himself in a manner

that proved inconsistent with the requirements and standards of the USPS contracts.

This authority exists even if Triple L could not technically terminate Oeleis’s

employment with Phoenix. The end result remains that Triple L must maintain the

authority under the USPS contracts to bar Oeleis from making deliveries under the

USPS contracts.

      The business arrangement between Triple L and Phoenix again complicates

this analysis. The Court wonders what the ultimate effect would be if Triple L barred

Oeleis from making deliveries for Triple L under the USPS contracts given that

Phoenix has no other clients. The Court cannot imagine that Phoenix would retain

Oeleis as a driver after he had been barred from driving for the only company to

whom Phoenix provides drivers.

      The record also shows that Triple L participated in Oeleis’s initial hiring

process. Doc. 35 at 24. Triple L had the USPS conduct an initial background check

and a review of Oeleis’s driving record. Id. Triple L and Phoenix jointly interviewed

Oeleis. Triple L’s investment in the hiring of the drivers indicates that Triple L

maintained at least some degree of authority regarding employment decisions.

Triple L’s contractual authority and investment in the employment process indicate

that Triple L maintained the right to fire Oeleis. See Sharp, 584 P.2d at 1301−02.

                                         10
      Case 2:20-cv-00015-BMM Document 68 Filed 04/27/21 Page 11 of 12



CONCLUSION.

      The Court’s analysis of the control test applied to the record presented here

demonstrates that Oeleis qualifies as an employee of Triple L. See Carlson, 664

P.2d at 919; Sharp, 584 P.2d at 1301−02. Triple L maintained the right to exercise

significant control over the details of Oeleis’s work. This control went as far as

dictating the dates and the times at which Oeleis must make specific deliveries to

specific stops and the manner in which Oeleis would conduct himself at those stops.

Triple L also provided all of the equipment necessary to perform his job, including

a valuable delivery truck and tailgate lift.     Triple L maintained the authority

effectively to terminate Oeleis’s employment. The uncertainty involving the method

by which Oeleis received payment does not alter the Court’s determination because

each Sharp factor on its own can prove sufficient to demonstrate that Oeleis qualifies

as an employee of Triple L. Schrock, 732 P.2d at 851.

      The Court’s determination that Oeleis qualifies as an employee of Triple L

triggers the policy’s employee exclusion. The Court need not address State Farm’s

argument that the workers’ compensation exclusion also applies. The application of

the employee exclusion proves sufficient to preclude coverage and resolve this

declaratory judgment action.

             IT IS HEREBY ORDERED:

1. Plaintiff State Farm’s Motion for Summary Judgment (Doc. 33) is GRANTED.

                                         11
      Case 2:20-cv-00015-BMM Document 68 Filed 04/27/21 Page 12 of 12



2. Defendant Triple L’s Motion for Summary Judgment (Doc. 37) is DENIED.

3. The Clerk shall enter judgment in favor of State Farm Mutual Automobile

Insurance Company.

  Dated the 27th day of April, 2021.




                                       12
